

115 HR 1574 IH: Protecting Dissenting Viewpoints and Voices Act of 2017
U.S. House of Representatives
2017-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1574IN THE HOUSE OF REPRESENTATIVESMarch 16, 2017Mr. Ben Ray Luján of New Mexico introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to clarify that the Federal Communications Commission may
			 not take action against a broadcast licensee or any other person on the
			 basis of viewpoint, to clarify that the President may not direct an agency
			 to take such an action, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protecting Dissenting Viewpoints and Voices Act of 2017. 2.Viewpoint protection (a)Actions by FCCTitle I of the Communications Act of 1934 (47 U.S.C. 151 et seq.) is amended by adding at the end the following:
				
					13.Viewpoint protection
 (a)Prohibition against retaliation on basis of viewpointThe Commission may not revoke any license or other authorization of, or otherwise take action against, any person on the basis, in whole or in part, of viewpoints taken, or not taken, on issues of public importance in content that is broadcast or otherwise disseminated by such person or any person affiliated with such person.
 (b)Prohibition against conditions on viewpoint in transaction reviewThe Commission may not place on any approval under subsections (a), (b), and (c) of section 214 or section 310(d) any condition with respect to viewpoints to be taken, or not taken, on issues of public importance in content broadcast or otherwise disseminated by the person seeking such approval, any successor of such person, or any person affiliated with such person or successor.
 (c)No effect on certain other authority of CommissionNothing in this section shall be construed to affect the authority of the Commission to take action on the basis of, or to place a condition on an approval described in subsection (b) with respect to—
 (1)a violation of— (A)section 1304 of title 18, United States Code, or conduct that would constitute a violation of such section if content disseminated by means other than radio or television broadcast were disseminated by means of radio or television broadcast;
 (B)section 1343 of such title; or (C)section 1464 of such title, or conduct that would constitute a violation of such section if content disseminated by means other than radio communication were disseminated by means of radio communication;
 (2)a violation of, or conduct that the Commission has the authority to require or prohibit under, section 312(a)(7), 315, or 317 of this Act;
 (3)any public interest obligation under this Act of the person broadcasting or otherwise disseminating the content involved; or
 (4)the broadcast or other dissemination of content that constitutes incitement under the First Amendment to the Constitution..
			(b)Actions at direction of President
 (1)Retaliation on basis of viewpointThe President may not direct an agency to take any action against any person on the basis, in whole or in part, of viewpoints taken, or not taken, on issues of public importance in content that is broadcast or otherwise disseminated by such person or any person affiliated with such person.
 (2)Conditions on approvals or other decisionsThe President may not direct an agency to place on any approval or other decision within the jurisdiction of the agency any condition with respect to viewpoints to be taken, or not taken, on issues of public importance in content broadcast or otherwise disseminated by the person seeking such approval or other decision, any successor of such person, or any person affiliated with such person or successor.
 (3)No effect on certain other authority of PresidentNothing in this subsection shall be construed to affect the authority of the President— (A)to direct an agency to take action on the basis of, or to place a condition on an approval or other decision within the jurisdiction of the agency, with respect to—
 (i)a violation of— (I)section 1304 of title 18, United States Code, or conduct that would constitute a violation of such section if content disseminated by means other than radio or television broadcast were disseminated by means of radio or television broadcast;
 (II)section 1343 of such title; or (III)section 1464 of such title, or conduct that would constitute a violation of such section if content disseminated by means other than radio communication were disseminated by means of radio communication; or
 (ii)the broadcast or other dissemination of content that constitutes incitement under the First Amendment to the Constitution; or
 (B)to execute the duties of the President under any provision of law. (4)Agency definedIn this subsection, the term agency has the meaning given such term in section 551 of title 5, United States Code.
				